UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4227


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAIRO MENDEZ GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cr-00155-RAJ-1)


Submitted:   December 14, 2015            Decided:   January 19, 2016


Before KING and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Keith Loren Kimball, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant.
Melissa Elaine O’Boyle, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jairo Mendez Garcia pled guilty, without a plea agreement,

to illegal reentry of a removed felon, in violation of 8 U.S.C.

§ 1326(a), (b)(1) (2012).                    The district court sentenced him to

36 months’ imprisonment, a downward variance from the 41- to 51-

month Sentencing Guidelines range, and imposed a 3-year term of

supervised       release.              On    appeal,    counsel     has        filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that    there      are       no        meritorious       grounds         for     appeal,      but

questioning the validity of Mendez Garcia’s guilty plea and the

reasonableness          of     the      imposition       of    a   term        of    supervised

release.      Although notified of his right to do so, Mendez Garcia

did not file a pro se supplemental brief.                          Finding no reversible

error, we affirm.

       Counsel for Mendez Garcia questions whether omissions at

the    Fed.   R.    Crim.         P.    11    hearing    rendered         the       guilty    plea

invalid.      Because Mendez Garcia did not assert in the district

court any error in the plea proceedings or move to withdraw his

guilty plea, we review the adequacy of his plea colloquy for

plain error.            United States v. Massenburg, 564 F.3d 337, 342

(4th Cir. 2009).             To establish plain error, Mendez Garcia must

demonstrate that the district court erred, the error was plain,

and it affected his substantial rights.                             Henderson v. United

States,    133     S.    Ct.      1121,       1126   (2013).        In    the       guilty    plea

                                                 2
context, an error affects a defendant’s substantial rights if he

demonstrates a reasonable probability that he would not have

pled guilty but for the error.              Massenburg, 564 F.3d at 343.

Even if these requirements are met, we will “correct the error

only if it seriously affects the fairness, integrity or public

reputation       of    judicial    proceedings.”        United       States     v.

Nicholson, 676 F.3d 376, 381 (4th Cir. 2012) (internal quotation

marks omitted).

      Our review of the record reveals that the district court

substantially complied with the mandates of Rule 11 and that

Mendez      Garcia’s    substantial     rights   were   unaffected      by     any

omissions.       We conclude that Mendez Garcia’s guilty plea was

knowing and voluntary.

      Counsel for Mendez Garcia contends that the district court

erred in imposing a term of supervised release because Mendez

Garcia is a deportable alien.           Under U.S. Sentencing Guidelines

Manual § 5D1.1(c) (2014), a district court “ordinarily should

not impose a term of supervised release in a case in which

supervised release is not required by statute and the defendant

is    a    deportable    alien    who   likely   will   be   deported        after

imprisonment.”         Id.    However, the Advisory Notes clarify that

the       district    court   should    “consider   imposing     a     term    of

supervised release on such a defendant if the court determines

it would provide an added measure of deterrence and protection

                                        3
based    on    the    facts    and    circumstances       of      a    particular     case.”

USSG § 5D1.1 cmt. n.5.               Here, the district court and the parties

recognized         that     Mendez    Garcia      would      be       deported,     and    the

presentence report had expressly referenced USSG § 5D1.1(c), but

no objection was made to the imposition of a term of supervised

release.        We therefore review for plain error Mendez Garcia’s

challenge       to    the     imposition     of    a   supervised           release       term.

United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir.

2015).

     The       imposition      of     a   term    of   supervised           release       on    a

deportable alien is reasonable if the “sentencing court (1) is

aware     of       Guidelines        section      5D1.1(c);           (2)    considers           a

defendant’s specific circumstances and the [18 U.S.C.] § 3553(a)

[(2012)] factors; and (3) determines that additional deterrence

is needed.”           Aplicano-Oyuela, 792 F.3d at 424 (citing United

States v. Alvarado, 720 F.3d 153, 159 (2d Cir. 2013)).                               We have

reviewed the record with these standards in mind and find that

the district court did not plainly err in imposing a term of

supervised release on this defendant.

     In       accordance      with    Anders,     we   have       reviewed     the    entire

record for any meritorious grounds for appeal and have found

none.     Accordingly, we affirm the district court’s judgment.

     This court requires that counsel inform Mendez Garcia, in

writing,      of     his    right    to   petition     the    Supreme       Court     of       the

                                             4
United States for further review.               If Mendez Garcia requests

that   a   petition   be   filed,     but   counsel    believes   that    such   a

petition would be frivolous, counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on his client.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials      before   this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        5